Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 1 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 2 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 3 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 4 of 14




                                             02/08/2021
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 5 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 6 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 7 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 8 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 9 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 10 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 11 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 12 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 13 of 14
Case 21-10389-JTD   Doc 1   Filed 02/08/21   Page 14 of 14
